Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 7/15/21 is acknowledged.  The traversal is on the ground(s) that the previously cited prior art does not disclose the special technical feature.  This argument is moot in view of the anticipation rejection of every common feature by Wicker et al. (US 2014/0268604), as discussed in detail below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wicker et al. (US 2014/0268604).
	Claim 1: Wicker et al. discloses a device including a processing resource to execute machine-readable instructions, stored in a non-transitory medium (¶¶ 13, 50). The instructions arrange electrically non-conductive material relative to a receiving surface to additively form a monolithic three-
	Claim 2: Wicker et al. discloses direct deposition (¶ 46).
	Claim 3: Wicker et al. discloses the conductive channel with opposite ends of the channel exposed at spaced apart locations on an exterior surface of the object (fig. 4).
	Claim 4: Wicker et al. discloses forming the object with single pass layers (¶ 47).
	Claim 5: Wicker et al. discloses forming a plurality of conductive channels, including the first channel, spaced apart from each other within the non-conductive portion of the 3D object (fig. 4).
	Claim 6: Wicker et al. discloses creating a contour of a non-linear portion of the object (fig. 4).
	Claims 7-8: Wicker et al. discloses a mesh including the channel (¶ 47).
	Claim 9: Wicker et al. discloses first and second segments at an angle and generally co-extensive with a corner edge of the object (figs. 20, 25H, 26C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al. (US 2014/0268604), as applied to claim 1 above, in view of Kim (US 2010/0111521).
Wicker et al. is silent as to measuring via a connection to spaced apart portions of the channel, an electrical parameter associated with the channel. However, Kim discloses a device including a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LARRY W THROWER/               Primary Examiner, Art Unit 1754